84 Ill. App.2d 16 (1967)
228 N.E.2d 101
Romain C. Knockaert, Plaintiff-Appellant,
v.
Studebaker Corporation, Defendant-Appellee.
Gen. No. 51,551.
Illinois Appellate Court  First District, First Division.
May 15, 1967.
Solomon, Bush, Rosenfeld & Elliott, of Chicago (Jack Solomon, Jr. and Sidney L. Rosenfeld, of counsel), for appellant.
Kirkland, Ellis, Hodson, Chaffetz & Masters, of Chicago (Don H. Reuben and Frank Cicero, Jr., of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURMAN.
Judgment affirmed.
Not to be published in full.